United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Longview, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1812
Issued: June 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2018 appellant filed a timely appeal from a September 10, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 10, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability
during the period October 25, 2017 to May 22, 2018 causally related to her accepted September 9,
2017 employment injury.
FACTUAL HISTORY
On September 11, 2017 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she was injured on September 9, 2017 when the postal vehicle
she was driving was struck by another vehicle while in the performance of duty. She related that
she immediately called 911 and was taken by ambulance to a hospital. Appellant stopped work
on September 9, 2017.
Appellant was treated by Dr. Rory L. Allen, an osteopath, on September 12, 2017.
Dr. Allen described the employment incident, noted her complaints of neck, low back, and left
shoulder pain, nausea, and headaches. Following physical examination, he diagnosed: concussion
without loss of consciousness; cervical, lumbar, sacroiliac, and thoracic sprains; and laceration of
the chin. Dr. Allen advised that appellant was totally disabled. In a report dated September 19,
2017, he advised that appellant continued to be totally disabled.
On September 28, 2017 OWCP accepted the claim for abrasions of the head and left upper
arm, a cervical sprain, and laceration of the head.3 Appellant received continuation of pay from
September 10 through October 24, 2017. She thereafter filed claims for compensation
(Form CA-7).
On October 19, 2017 Dr. Allen advised that appellant could not return to her regular duties
and provided work restrictions.
Dr. Voranart Kukai Sunakapakdee, a chiropractor, completed a physical examination on
November 8, 2017. He advised that appellant could work at a sedentary demand level.
In a November 13, 2017 report, Dr. Allen noted reduced painful range of motion in
appellant’s cervical and lumbar spines, and a painful left shoulder. He recommended magnetic
resonance imaging (MRI) scans.
MRI scans were performed on December 5, 2017. The cervical spine MRI scan
demonstrated minimal bulging at multiple levels, but no significant canal or foraminal narrowing.
The lumbar spine MRI scan demonstrated degenerative findings, worst at the L5-S1 level. The
left shoulder MRI scan showed moderate acromioclavicular changes, and tendinopathy.
On December 11, 2017 Dr. Allen described appellant’s November 8, 2017 physical
evaluation findings, which demonstrated deficits in her cervical, thoracic, and lumbar spine range
of motion with accompanying pain, as well as further physical restrictions. He indicated that
3
Discharge instructions dated September 9, 2017 noted diagnoses of abrasions to the chin and left upper extremity,
cervical strain, myofascial pain, and laceration of the chin.

2

appellant’s left shoulder pain was increasing and noted her left shoulder MRI scan findings,
advising that the tendinopathy found was indicative of ongoing inflammatory changes which
would very likely result from trauma. Dr. Allen concluded that appellant continued to be totally
disabled from her usual employment.
By decision dated December 21, 2017, OWCP denied appellant claim for wage-loss
compensation as the medical evidence did not establish employment-related disability.
On January 18, 2018 appellant requested reconsideration and submitted December 21,
2017 reports in which Dr. Allen noted cervical and lumbar spine pain. Dr. Allen reviewed the
MRI scan findings and advised that appellant could not return to her regular employment.
By decision dated February 12, 2018, OWCP denied modification of its prior decision.
In a January 22, 2018 report, Dr. Francisco J. Batlle, a neurosurgeon, noted seeing
appellant following an employment-related motor vehicle accident (MVA) for a complaint of
radiating low back pain. He also noted that her left lower extremity pain caused her to fall in
December. Dr. Batlle described physical examination findings including diminished motor
strength of the left gastrocnemius and extensor hallucis longus muscles, and noted that appellant
had difficulty with toe walking. Tandem walking was limited secondary to pain and dizziness.
Straight leg raising was positive on the left and negative on the right. Sensory examination
revealed a hypoesthetic region to pin prick and light touch in the L5 and S1 distributions on the
left and was otherwise intact. Dr. Batlle indicated that he had reviewed appellant’s actual
December 5, 2017 lumbar spine MRI scan, which demonstrated a significant herniated nucleus
pulposus at L5-S1 which had resulted in significant foraminal stenosis, left side greater than right,
and impingement on the exiting L5 nerve roots and the descending S1 nerve root on the left. He
diagnosed lumbar radiculitis, herniated nucleus pulposus at L5-S1, and lumbago, and
recommended a lumbar epidural steroid injection.
In a February 27, 2018 report, Dr. Brittany Potter, Board-certified in family and sports
medicine, noted seeing appellant for a complaints of low back, left leg, neck, and left arm pain that
began as the result of an employment-related MVA. She described appellant’s MRI scan findings
and advised that she was able to heel and toe walk. Neck range of motion was normal with cervical
and trapezius tenderness on the left, and subacromial tenderness of the left shoulder. Examination
of the thoracic spine showed normal curvature and no tenderness to palpation. Examination of the
low back showed decreased range of motion, lower paraspinal tenderness, and a positive straight
leg raising on the left. Sensation was normal in right upper and lower extremities. Left upper
extremity sensation was decreased in the C5-7 distribution and in the L4-5 distribution in the left
lower extremity. Dr. Potter diagnosed: other intervertebral disc displacement, lumbosacral region;
panniculitis affecting regions of neck and back, cervical region; radiculopathy, lumbosacral region;
muscle spasm of back; impingement syndrome, left shoulder; myalgia; sprain of ligaments of
cervical spine; and sprain of ligaments of lumbar spine. She advised that appellant had signs and
symptoms suggestive of lumbar radiculopathy, and recommended a lumbar steroid injection.
Dr. Potter further noted that appellant had signs and symptoms consistent with left shoulder
impingement syndrome and recommended exercise rehabilitation. She noted that appellant’s neck
pain was consistent with cervical facet syndrome, status post whiplash injury. Dr. Potter
performed a lumbar epidural steroid injection on March 14, 2018.

3

On March 19, 2018 Dr. Batlle described examination findings, reiterated his diagnoses,
and recommended lumbar surgery at L5-S1 on the left.
Dr. Allen reported an evaluation on March 20, 2018. On March 29, 2018 he requested that
additional conditions of intervertebral disc disorders with radiculopathy, lumbosacral region, and
strain of the muscles and tendons of the left shoulder rotator cuff be accepted as causally related
to the September 9, 2017 employment injury.
In an April 3, 2018 report, Dr. Potter noted that appellant reported that her symptoms and
pain were worsening. She described examination findings, noting that appellant continued to have
lumbar radicular pain to the left lower extremity, helped temporarily by the steroid injection.
Dr. Potter performed a left subacromial bursa injection.
On April 16, 2018 Dr. Batlle requested authorization for lumbar surgery.
An April 17, 2018 left upper extremity EMG/NCV study was normal with no evidence
suggestive of left ulnar or median neuropathy, and no evidence of cervical radiculopathy.
On April 25, 2018 OWCP requested its district medical adviser (DMA) to provide an
opinion regarding the necessity of the requested surgery and expansion of the acceptance of the
claim to include additional conditions. In an April 30, 2018 report, Dr. Kenechukwu Ugokwe, a
Board-certified neurosurgeon and DMA, opined that the records, including appellant’s lumbar
MRI scan, supported that the condition of lumbar herniated disc was a result of the employment
injury. He agreed with Dr. Allen’s request that acceptance of the claim should be expanded to
include lumbar herniated disc and also agreed with Dr. Batlle’s opinion that the recommended
lumbar spine surgery was medically necessary and was causally related to the employment injury.
The DMA noted that appellant continued to be symptomatic with pain and weakness despite
conservative therapy, and that there was radiographic evidence of neural element compression.
On May 3, 2018 OWCP expanded acceptance of the claim to include: sprain of ligaments
of lumbar spine; unspecified sprain of left shoulder joint; intervertebral disc disorders with
radiculopathy, lumbosacral region; strain of muscles and tendons of the rotator cuff, left shoulder;
other intervertebral disc displacement, lumbosacral region; panniculitis affecting regions of neck
and back, cervical region; radiculopathy, lumbosacral region; and impingement syndrome of left
shoulder sprain of thyroid region. On May 7, 2018 it authorized low back disc surgery.
In a May 8, 2018 progress note, Dr. Potter described examination findings and noted that
appellant would have lumbar surgery. On a May 16, 2018 report Dr. Allen described appellant’s
ongoing condition and noted that surgery was scheduled for May 23, 2018.
On May 23, 2018 Dr. Batlle performed lumbar microdiscectomy laminectomy at L5-S1 on
the left. OWCP placed appellant on the periodic compensation rolls effective May 22, 2018.
On June 19, 2018 appellant requested reconsideration of the February 12, 2018 decision
denying her disability claim. In support, she submitted a May 18, 2018 letter in which Dr. Allen
maintained that she was entitled to disability compensation, advising that she had shown good
progress since the employment-related MVA on September 9, 2017, but that, due to the
employment injury, she could not return to her regular job duties. Dr. Allen indicated that
4

appellant could only stand 10 minutes at a time for a total 2 hours per day, sit for 20 minutes for a
total of 2 hours per day, walk for 5 minutes for a total of 1 hour per day, and could not climb,
kneel, bend, stoop, reach above her shoulder, or perform any repetitive biomechanical movement.
Lifting was restricted to 10 pounds, and pushing and pulling to less than 40 pounds. In June 13,
and July 18, 2018 reports, Dr. Allen described appellant’s current condition and advised that she
could not work.
On August 9, 2018 Dr. Terry D. Madsen, a Board-certified orthopedic surgeon, noted
appellant’s report of left shoulder pain following a September 9, 2017 MVA. He described
examination findings, diagnosed disorder of rotator cuff, and recommended surgery. On
August 21, 2018 OWCP authorized left shoulder surgery.
By decision dated September 10, 2018, OWCP denied modification of its prior decisions,
finding that appellant had not established entitlement to wage-loss compensation for the period
October 25, 2017 to May 22, 2018.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.10

4

B.B., Docket No. 18-1321 (issued April 5, 2019).

5

Id.

6

S.G., Docket No. 18-1076 (issued April 11, 2019).

7

V.H., Docket No. 18-1282 (issued April 2, 2019).

8

Id.

9

Supra note 6.

10

V.G., Docket No. 18-0936 (issued February 6, 2019).

5

Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.11 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.12 Additionally, once OWCP
undertakes to develop the medical evidence further, it must do a complete job in procuring medical
evidence that will resolve the relevant issues in the case.13
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant’s treating physician Dr. Allen was consistent in his opinion that, due to the
employment-related injury, appellant was totally disabled from performing the duties of her
regular job as a rural carrier. On December 11, 2017 Dr. Allen advised that appellant had deficits
in cervical, thoracic, and lumbar spine range of motion with accompanying pain, and that her left
shoulder pain was increasing. He noted that left shoulder MRI scan findings of tendinopathy were
indicative of ongoing inflammatory changes which would very likely result from trauma.
Dr. Allen continued to advise that appellant was disabled from her usual job.
Dr. Batlle and Dr. Potter also noted seeing appellant for treatment following the MVA and
described positive examination findings. Dr. Potter performed a series of epidural steroid
injections, and Dr. Batlle performed authorized lumbar spine surgery on May 23, 2018.
The issue in this case is whether appellant has met her burden of proof to establish total
disability from October 25, 2017 to May 22, 2018 causally related to the accepted conditions
sustained during a September 9, 2017 MVA. OWCP asked its DMA for an opinion regarding
expansion of the acceptance of the claim and whether surgery should be authorized. Based on his
opinion, it accepted additional conditions and authorized lumbar spine surgery. The recommended
surgery was performed on May 23, 2018, and OWCP placed appellant’s claim on the periodic
compensation rolls.
In its September 10, 2018 decision, OWCP found that the medical evidence
contemporaneous with the period October 25, 2017 to May 22, 2018 did not provide sufficient
objective evidence to establish that appellant was totally disabled from all work due to the accepted
September 9, 2017 employment injury.
Proceedings under FECA are not adversarial in nature, and OWCP is not a disinterested
arbiter. Once OWCP undertakes to develop the medical evidence further, it must do a complete
job in procuring medical evidence that will resolve the relevant issues in the case.14

11

X.V., Docket No. 18-1360 (issued April 12, 2019).

12

20 C.F.R. § 10.121; see B.B., supra note 4.

13

V.H., Docket No. 18-0848 (issued February 24, 2019).

14

Supra note 4.

6

Section 10.400(b) of OWCP’s regulations defines temporary total disability as the inability
to return to the position held at the time of injury or to earn equivalent wages, or to perform other
gainful employment, due to the work-related injury.15 OWCP procedures provide that to be
eligible for compensation, the medical evidence should support that the claimant is disabled as a
result of the accepted work injury and should either establish that the claimant is precluded from
performing any type of work, or that the claimant has work restrictions due to the injury that the
employing establishment is not able to accommodate.16 OWCP did not request that the DMA
address the issue of whether appellant was disabled during the period October 25, 2017 to May 22,
2018 even though OWCP expanded acceptance of appellant’s claim and authorized lumbar surgery
based upon his opinion.
Accordingly, the Board will set aside the September 10, 2018 decision. On remand OWCP
shall refer appellant, along with a statement of accepted of facts and the case record, to a second
opinion specialist to provide an opinion as to whether the accepted conditions rendered appellant
totally disabled from her rural letter carrier duties from October 25, 2017 until May 22, 2018 when
she was placed on the periodic compensation rolls. After this and such further development
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

20 C.F.R. § 10.400.

16
Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.5a(2)(a)
(February 2013).

7

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: June 14, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

